Title: From George Washington to General William Howe, 23 November 1777
From: Washington, George
To: Howe, William

 

Sir
Head Qrs [Whitemarsh, Pa.] Novr the 23: 1777.

I am compelled by repeated Complaints of the Inhuman treatment still shewn to the Unhappy prisoners in your hands, to call upon you for a clear & explicit Answer to my Letter of the 14th Instant. This I shall expect to receive by Monday Evening next. Their sufferings demand immediate redress; And unless I obtain the most satisfactory assurances on this Head, duty will constrain me to retaliate instantly on the prisoners in my possession. I am Sir with due respect Yr Most Obedt servt

Go: Washington

